LPBP INC.447 March Road Ottawa, Ontario K2K 1X8 Tel:(613) 592-3400 Fax: (613) 592-0571 February 28, 2011 All Securities Commissions Dear Sirs: RE: LPBP INC. Annual Meeting of Shareholders We wish to advise you of the following dates in connection with our Annual Meeting of Shareholders: DATE OF MEETING: April 14, 2011 RECORD DATE FOR NOTICE: February 28, 2011 RECORD DATE FOR VOTING: February 28, 2011 SECURITIES entitled to vote: Class A Common Routine Business: Yes [x]No [ ] CUSIP: Yours very truly, LPBP INC. /s/ Sandra Lett Per:Sandra Lett Law Clerk
